Exhibit 10.09

RESTRICTED STOCK AGREEMENT
 
      THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered
into effective ________________, by and between OS RESTAURANT SERVICES, INC., a
Delaware corporation (“OSRS”), OUTBACK STEAKHOUSE, INC., a Delaware corporation
(the “Company”), and _______________, SSN ____________ (“Grantee”), under the
following circumstances:


WHEREAS, OSRS is an affiliate of the Company; and


WHEREAS, Grantee is employed by OSRS or its affiliate in the position of
_________________ and, as a matter of separate inducement and agreement in
connection with Grantee's employment, and not in lieu of any salary or other
compensation for Grantee’s services, OSRS and the Company desire to enter into
this Agreement with Grantee; and


WHEREAS, OSRS and the Company consider it to be in their best interests to
provide Grantee an inducement to acquire an ownership interest in the Company
and thereby an additional incentive to advance the interests of the Company and
OSRS.


NOW, THEREFORE, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


Section 1. Grant.


The Company hereby grants to Grantee _________________ (_____) shares of the
Company’s Common Stock, $0.01 par value (the “Restricted Stock”).


The Restricted Stock is subject to the following provisions of this Agreement:


Section 2. Vesting. The Restricted Stock will vest as follows:
 

                   Vesting Dates    Restricted Stock                On _________
(after 3 years from effective date)    ______ (20%)      On _________ (after 4
years from effective date)    ______ (20%)      On _________ (after 5 years from
effective date) (“Final Vesting Date”)    ______ (60%)  

 
Section 3. Purchase Price. The purchase price of the Restricted Stock is Zero
and 01/100 Dollars ($0.01) per share. Payment shall be made by the Grantee upon
execution of this Agreement. The Restricted Stock will be issued in
uncertificated form. The Restricted Stock will be recorded in the name of the
Grantee in the books and records of the Company’s transfer agent. Upon vesting
and Grantee’s compliance with Section 8 hereof, the Company shall cause
certificates for the Restricted Stock to be issued to Grantee.


Section 4. Transferability. The Restricted Stock cannot be transferred or
encumbered in any manner prior to vesting except by will or the laws of descent
and distribution. The transferee of any Restricted Stock will be subject to all
restrictions, terms, and conditions applicable to the Restricted Stock.


Section 5. Termination of Employment. If the Grantee does not remain employed by
the Company in the position of __________ or higher through the Final Vesting
Date, all shares of Restricted Stock not vested as of the date Grantee is no
longer employed by the Company in the position of _________ or higher, will be
forfeited.
1
Form - Officer Restricted Stock Agreement Inducement 2005b

--------------------------------------------------------------------------------


 
Section 6. Shareholder Rights and Restrictions. Except with regard to the
disposition or encumbrance of Restricted Stock, the Grantee will generally have
all rights of a shareholder with respect to the Restricted Stock from the date
of grant, including, without limitation, the right to receive dividends with
respect to such Restricted Stock and the right to vote such Restricted Stock,
subject to any restrictions in this Agreement.


Section 7. Dividends. All dividends payable on the Restricted Stock (whether or
not vested) will be payable in cash.
 
      Section 8. Taxes. Regardless of any action the Company takes with respect
to any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Grantee acknowledges
that the ultimate liability for all Tax-Related Items is and remains the
Grantee’s responsibility and that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the grant, including the grant or lapse of the restrictions on the
shares, the subsequent sale of shares and the receipt of any dividends; and
(2) does not commit to structure the terms of the grant or any aspect of the
grant to reduce or eliminate your liability for Tax-Related Items.


     The Grantee shall pay or make adequate arrangements satisfactory to the
Company to satisfy all withholding and payment on account obligations of the
Company. If the Grantee does not make such payment to or arrangements with the
Company, the Company shall have the right to withhold from any payment of any
kind otherwise due to the Grantee from the Company, any federal, state or local
taxes of any kind required by law to be withheld with respect to the award or
vesting of the Restricted Stock. Alternatively, or in addition, if permissible
under local law, the Company may (a) sell or arrange for the sale of the
Restricted Stock to meet the withholding obligation for Tax-Related Items,
and/or (b) withhold such amount in shares of Restricted Stock, provided that the
Company only withholds the amount of Restricted Stock necessary to satisfy the
minimum withholding amount. Finally, the Grantee shall pay to the Company any
amount of Tax-Related Items that the Company may be required to withhold as a
result of the Grantee’s receipt of Restricted Stock that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise and
refuse to deliver the Restricted Stock if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items as described in
this section.


For purposes of Internal Revenue Code Section 83, the Grantee’s receipt of
Restricted Stock may be deemed a transfer in connection with the performance of
services. Because of the restrictions on transfer and vesting requirements, the
Grantee will recognize taxable income in the tax year in which the Restricted
Stock vests. The amount of taxable income is the fair market value of the
Restricted Stock at the time the Restricted Stock vests.  As an alternative, an
election is available under Internal Revenue Code Section 83(b) to include the
excess amount in taxable income for the year of the grant. If a Section 83(b)
election were made, the Company would report the value of the Restricted Stock
to the Internal Revenue Service and will include the excess amount on your W-2
for the year of grant.  IN CONSIDERATION OF THE GRANTEE’S EMPLOYMENT AND THE
ISSUANCE OF THE RESTRICTED STOCK TO THE GRANTEE, THE GRANTEE AGREES NOT TO MAKE
A SECTION 83(b) ELECTION WITH RESPECT TO THE RESTRICTED STOCK.


Section 9. Securities Law Compliance.


(a) The Grantee agrees that the Company may impose such restrictions on the
Restricted Stock as are deemed advisable by the Company, including, without
limitation, restrictions relating to listing or trading requirements. The
Grantee further agrees that certificates representing the Restricted Stock may
bear such legends and statements as the Company shall deem appropriate or
advisable to assure, among other things, compliance with applicable securities
laws, rules, and regulations.


(b) The Grantee agrees that any Restricted Stock which the Grantee may acquire
by virtue of this Agreement may not be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of by the Grantee unless (i) a registration
statement or post-effective amendment to a registration statement under the
2
Form - Officer Restricted Stock Agreement Inducement 2005b

--------------------------------------------------------------------------------


 
Securities Act of 1933, as amended, with respect to such Restricted Stock has
become effective so as to permit the sale or other disposition of such
Restricted Stock by the Grantee, or (ii) there is presented to the Company an
opinion of counsel satisfactory to the Company to the effect that the sale or
other proposed disposition of such Restricted Stock by the Grantee may lawfully
be made otherwise than pursuant to an effective registration statement or
post-effective amendment to a registration statement relating to such Restricted
Stock under the Securities Act of 1933, as amended.


Section 10. Rights of the Grantee. The granting of the Restricted Stock shall in
and of itself not confer any right of the Grantee to continue in the employ of
the Company, any subsidiary or affiliate and shall not interfere in any way with
the right of the Company, any subsidiary or affiliate to terminate the Grantee's
employment at any time, subject to the terms of any employment agreement between
the Company and the Grantee.


Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, except to the extent otherwise
governed by Federal law.


Section 12 Right to Withhold Amounts Owed to the Company. The Company shall have
the right to condition the vesting of any shares of Restricted Stock on the
Grantee’s payment of all amounts then due and owing to the Company or any
subsidiary or affiliate.
 
IN WITNESS WHEREOF, the parties have subscribed their names hereto.
 

 
 
 “OSRS”    Attest:  OS RESTAURANT SERVICES, INC.,        a Delaware corporation
   
 
 
 
   By:  By:
 
   
JOSEPH J. KADOW, Secretary
PAUL E. AVERY, Chief Operating Officer  
 
         “COMPANY”  
 
       Attest:
OUTBACK STEAKHOUSE, INC.,
     a Delaware corporation             By:  By: 
 
    JOSEPH J. KADOW, Secretary   PAUL E. AVERY, Chief Operating Officer

 
 
 

3
Form - Officer Restricted Stock Agreement Inducement 2005b

--------------------------------------------------------------------------------





DATE OF GRANT: _________




ACCEPTANCE OF AGREEMENT


The Grantee hereby:


(a) Acknowledges that he/she has received a copy of the Company’s most recent
Annual Report and other communications routinely distributed to the Company’s
shareholders;


(b) Accepts this Agreement and the Restricted Stock granted to him/her under
this Agreement subject to all provisions of this Agreement;


(c) Represents and warrants to the Company that he/she is acquiring the
Restricted Stock for his/her own account, for investment, and not with a view to
or any present intention of selling or distributing the Restricted Stock either
now or at any specific or determinable future time or period or upon the
occurrence or nonoccurrence of any predetermined or reasonably foreseeable
event; and


(d) Agrees that no transfer of the Restricted Stock will be made unless the
Restricted Stock have been duly registered under all applicable Federal and
state securities laws pursuant to a then effective registration which
contemplates the proposed transfer or unless the Company has received the
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.


Grantee’s Signature:


__________________________________________
                ______________
 
 

 
4
Form - Officer Restricted Stock Agreement Inducement 2005b


--------------------------------------------------------------------------------